Exhibit 10.40
NONSTATUTORY STOCK OPTION AGREEMENT
[NAME OF GRANTEE]
This NONSTATUTORY STOCK OPTION AGREEMENT is made as of the _____ day of _____,
between CARDTRONICS, INC., a Delaware corporation (the “Company”), and [Name of
Grantee] (“Employee”).
To carry out the purposes of the CARDTRONICS GROUP, INC. 2007 STOCK INCENTIVE
PLAN (the “Plan”), by affording Employee the opportunity to purchase shares of
the common stock of the Company, par value $.0001 per share (“Stock”), and in
consideration of the mutual agreements and other matters set forth herein and in
the Plan, the Company and Employee hereby agree as follows:
1. Grant of Option. The Company hereby irrevocably grants to Employee the right
and option (“Option”) to purchase all or any part of an aggregate of _____
(_____) shares of Stock on the terms and conditions set forth herein and in the
Plan, which Plan is incorporated herein by reference as a part of this
Agreement. In the event of any conflict between the terms of this Agreement and
the Plan, the Plan shall control. Capitalized terms used but not defined in this
Agreement shall have the meaning attributed to such terms under the Plan, unless
the context requires otherwise. This Option shall not be treated as an incentive
stock option within the meaning of section 422(b) of the Code.
2. Purchase Price. The purchase price of Stock purchased pursuant to the
exercise of this Option shall be _____ Dollars ($_____) per share, which was the
mean of the high and low sales prices of the Common Stock reported by the
National Market System of NASDAQ on the date of this award or if on such date
NASDAQ was closed, on the immediate preceding day on which said market was open
or, in either case, if no prices are reported on that date, on the last
preceding date on which such prices of the Common Stock are so reported.
3. Exercise of Option. Subject to the earlier expiration of this Option as
herein provided, this Option may be exercised, by written notice to the Company
at its principal executive office addressed to the attention of its Secretary
(or such other officer or employee of the Company as the Company may designate
from time to time), at any time and from time to time after the date of grant
hereof, but, except as otherwise provided below, this Option shall not be
exercisable for more than a percentage of the aggregate number of shares offered
by this Option determined in accordance with the following schedule:

              Percentage of Shares   Number of Full Years   That May Be
Purchased    
Prior to ______
    0 %
From _______ to ________
    25 %
From _______ to ________
    50 %
From _______ to ________
    75 %
From and after ________
    100 %

 

 



--------------------------------------------------------------------------------



 



This Option may be exercised only while Employee remains an employee of the
Company and will terminate and cease to be exercisable upon Employee’s
termination of employment with the Company, except that:
(a) If Employee’s employment with the Company terminates by reason of Employee
becoming “Totally Disabled” (as may be defined from time-to-time in the
Company’s Policy Manual), this Option may be exercised by Employee (or
Employee’s estate or the person who acquires this Option by will or the laws of
descent and distribution or otherwise by reason of the death of Employee) at any
time during the period of one year following such termination, but only as to
the number of shares Employee was entitled to purchase hereunder as of the date
Employee’s employment so terminates.
(b) If Employee dies while in the employ of the Company, Employee’s estate, or
the person who acquires this Option by will or the laws of descent and
distribution or otherwise by reason of the death of Employee, may exercise this
Option at any time during the period of one year following the date of
Employee’s death, but only as to the number of shares Employee was entitled to
purchase hereunder as of the date of Employee’s death.
(c) If Employee is terminated for “Cause,” his right to any options under this
Agreement shall be terminated. For purposes of this Section 3(c), “Cause” shall
mean if the Employee (i) has engaged in gross negligence or willful misconduct
in the performance of the duties required of him hereunder, (ii) has been
indicted with respect to a felony offense, (iii) has willfully refused to
perform the duties and responsibilities required of him hereunder, (iv) has
materially breached any Company policy or code of conduct established by the
Company of which he is aware or should have been aware, (v) has willfully
engaged in conduct that he knows or should know is materially injurious to the
Company, its subsidiaries and affiliates, or (vi) has materially breached any
provision of this Agreement.
(d) If Employee’s employment with the Company terminates for any reason other
than as described in (a), (b) or (c) above, this Option may be exercised by
Employee at any time during the period of three months following such
termination, or by Employee’s estate (or the person who acquires this Option by
will or the laws of descent and distribution or otherwise by reason of the death
of Employee) during a period of one year following Employee’s death if Employee
dies during such three month period, but in each case only as to the number of
shares Employee was entitled to purchase hereunder as of the date of such
termination. The Compensation Committee may, in its sole discretion, advise
Employee in writing, prior to a voluntary termination of Employee’s employment,
that such termination will be treated for purposes of this paragraph as an
involuntary termination for a reason other than Cause.

 

- 2 -



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, this Option shall not be exercisable in any event
after the expiration of ten years from the date of grant hereof. The purchase
price of shares as to which this Option is exercised shall be paid in full at
the time of exercise (a) in cash (including check, bank draft or money order
payable to the order of the Company), (b) by delivering or constructively
tendering to the Company shares of Stock having a Fair Market Value equal to the
purchase price (provided such shares used for this purpose must have been held
by Employee for such minimum period of time as may be established from time to
time by the Compensation Committee), (c) if the Stock is readily tradable on a
national securities market, through a “cashless-broker” exercise in accordance
with a Company established policy or program for the same, or (d) any
combination of the foregoing. No fraction of a share of Stock shall be issued by
the Company upon exercise of an Option or accepted by the Company in payment of
the exercise price thereof; rather, Employee shall provide a cash payment for
such amount as is necessary to effect the issuance and acceptance of only whole
shares of Stock. Unless and until a certificate or certificates representing
such shares shall have been issued by the Company to Employee, Employee (or the
person permitted to exercise this Option in the event of Employee’s death) shall
not be or have any of the rights or privileges of a shareholder of the Company
with respect to shares acquirable upon an exercise of this Option.
4. Withholding of Tax. To the extent that the exercise of this Option or the
disposition of shares of Stock acquired by exercise of this Option results in
compensation income or wages to Employee for federal, state or local tax
purposes, Employee shall deliver to the Company at the time of such exercise or
disposition such amount of money or shares of Stock as the Company may require
to meet its minimum obligation under applicable tax laws or regulations. No
exercise of this option shall be effective until Employee (or the person
entitled to exercise this Option, as applicable) has made arrangements approved
by the Company to satisfy all applicable minimum tax withholding requirements of
the Company.
5. Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of either the Company, an Affiliate, or a corporation or a parent or
subsidiary of such corporation assuming or substituting a new option for this
Option. Without limiting the scope of the preceding sentence, it is expressly
provided that Employee shall be considered to have terminated employment with
the Company at the time of the termination of the “Affiliate” status under the
Plan of the entity or other organization that employs Employee. Any question as
to whether and when there has been a termination of such employment, and the
cause of such termination, shall be determined by the Compensation Committee and
its determination shall be final.

 

- 3 -



--------------------------------------------------------------------------------



 



6. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.
7. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Option granted hereby. Without limiting the scope of
the preceding sentence, all prior understandings and agreements, if any, among
the parties hereto relating to the subject matter hereof are hereby null and
void and of no further force and effect. Any modification of this Agreement
shall be effective only if it is in writing and signed by both Employee and an
authorized officer of the Company.
8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the day and year first above written.

                      CARDTRONICS, INC.    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                              [Name of Grantee]    

 

- 4 -